UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                         Chapter 7
                                                               Case No. 18-23650-rdd
HUGH O’REILLY,
                                    Debtor.
-----------------------------------------------------------X

     ORDER AVOIDING JUDICIAL LIENS PURSUANT TO 11 U.S.C. § 522(f)

        Upon the motion, dated February 19, 2019 [Dkt. No. 15 (the “Motion”), of the

debtor herein, Hugh O’Reilly (the “Debtor”), for an order avoiding the judicial liens

identified therein and herein on the Debtor’s real property located at 350 Blauvelt Road,

Blauvelt, New York 10913 (the “Property”), as impairing the Debtor’s homestead

exemption, under 11 U.S.C. § 522(f)(1)(b); and it appearing that due and sufficient notice

of the Motion and the hearing thereon was provided, including to each of the judicial

lienors; and upon the objection [Dkt. No. 21] (the “Objection”) of Susan C. Altman; and

there being no other opposition to the requested relief; and upon the Debtor’s response to

the Objection; and upon the record of the evidentiary hearing held by the Court on

December 20, 2019; and, after due deliberation and for the reasons stated by the Court in

its bench ruling at the hearing, the Court having determined that the foregoing judicial

liens fully impair the Debtor’s homestead exemption, that the Objection should be denied

and the Motion granted; now, therefore, good and sufficient cause appearing, it is hereby

ORDERED that:

        1.       The Motion is granted.

        2.       The Clerk of the County of Rockland, New York, shall mark on its

records that the following judicial liens on the Property and its proceeds are
avoided by this Bankruptcy Court Order pursuant to section 522(f) of the

Bankruptcy Code:

              (a) Judicial Lien of   Town and Country, filed August 10, 2010, under

Instrument No. 2010‐00028437, in the sum of $3,658.12, against Hugh O’Reilly;

              (b) Judicial Lien of Beckerle Lumber Supply, Inc., filed February 2,

2011, under Instrument No. 2011‐00003822, in the sum of $19,976.20, against

Hugh O’Reilly aka Hugh M. O’Reilly;

                      (c) Judicial Lien of Midland Funding of Delaware LLC dba in

New York as Midland Funding of Delaware LLC a/p/o GE Money Bank, filed March

30, 2011, under Instrument No. 2011‐00012831, in the sum of $6,023.35, against

Hugh O’Reilly;

              (d) Judicial Lien of   Midland Funding, LLC dba in New York as

Midland Funding of Delaware LLC a/p/o Washington Mutual Bank, filed March 23,

2011, under Instrument No. 2011‐00012169, in the sum of $6,209.71, against Hugh

O’Reilly;

              (e) Judicial Lien of   Unifund CCR Partners, filed May 7, 2012, under

Instrument No. 2012‐00017610, in the sum of $7,602.62, against Hugh O’Reilly;

              (f) Judicial Lien of   Cavalry SPV I LLC, filed May 28, 2015, under

Instrument No. 2015‐00015022, in the sum of $2,784.03, against Hugh O’Reilly; and

              (g) Judicial Lien of   Susan C. Altman, filed August 23, 2018, under

Instrument No. 2018‐00024927, in the sum of $34,660,81, against Hugh O’Reilly;

provided, that the Debtor may file a copy of this Order with such Clerk as alternative

notice thereof.
Dated: White Plains, New York
       December 30, 2019
                                /s/ Robert D. Drain ______________
                                HON. ROBERT D. DRAIN
                                U.S. BANKRUPTCY JUDGE, S.D.N.Y.
